DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Claims 1-16 are pending and have been examined on the merits. The claimed invention has been examined on the merits and found allowable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The methods as claimed are not taught or reasonably suggested by the prior art.
CN 102687838 A (IDS) is considered the closest, the reference teaching providing in a method using a cellulase, pectinase, and protease upon cocoa beans and heating to reflux or enzyme inactivation, and ultra-filtering to concentrate the hydrolysate material produced thereby, however the reference does not teach the method of topical administration of an effective amount of a 200Da-10kDa purified enzymatic hydrolysate composition as instantly claimed. 
Baharum Z, et al “Theobroma cacao: Review of the Extraction, Isolation, and Bioassay of Its Potential Anti-cancer Compounds” Trop Life Sci Res, 2016 Feb;27(1):21-42. PMID: 27019680; PMCID: PMC4807961; PTO-892) is considered relevant close art, teaching T. cacao polyphenolics and therapeutic component materials therein, however does not teach or reasonably suggest a treating method or topical 200Da-10kDa purified enzymatic hydrolysate composition as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-16 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655